 THE GREAT ATLANTIC & PACIFIC TEA COMPANYAppendix BCalculation ofGrossBack Pay295A. Grossback pay before 2/16/45P. C. WattonD. Jr.Wood1.Daily Average Hours (Weekly Avg. Hours 6) - -- _ - -8 257.00l.a.Date of. Discrimination-------_-_2/8/452/8/452.No of Working Days; date of discrimination to2/16/45--------------------------------------773.Hourly Rate of Pay Before 2/16/45---------------1.051.003.a.Total Hours Before 2/16/45----------------------57 7549 004.Gross Back Pay Before 2/16/45-------------------$60. 64$49.005.Straight-time.Overtime Gross Back Pay before2/16/45 "------------------------------------$7 35$.88B. Grossback pay after 2/16/451.Weekly Average Hours (From Table A) - _ - - -- - - - - -50.0041. 252.Hourly Rate of Pay After 2/16/45-__1. 181. 183.Date-End of Back Pay-------------------------8/17/453/10/454.Number of Whole Weeks in Back-Pay Period After2/16/45--------------------------------------2635.Number of Odd Days in Back-Pay Period after2/16/45--------------------------------------016.Total Hours in Whole Weeks---------------------1300. 00123. 757.Total Hours in Odd Days ------------------------07 008.Grand Total Hours of back pay in period after 2/16/45-1300. 00130 759.Straight-time.Gross Back Pay After 2/16/45 ------$1534. 00$154. 2910. 40 Hours Vacation Pay--------------------------$47. 20$47 2011.Overtime Gross Back Pay After 2/16/45 -----------$153.40$2. 36C.Grand total-Gross back pay B_$1802. 59$253 73A Computed by multiplying the number of hours over40 foreveryweek inthe back period (includingparts of weekby one-half of the claimant's payrates).B Additionof linesA4, As, B9, B10,and 1311THE GREAT ATLANTIC&PACIFIC TEA COMPANYandLOCAL474,NATIONAL FOOD CHAIN STORE EMPLOYEES, CIO, PETITIONERandRETAIL FOOD CLERKS UNION, LOCAL1500, AFL.Case No.O-RC-0119.December 7) 1951Decision and Order Setting Aside ElectionOn September 27, 1950, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was conductedunder the direction and supervision of the Regional Director for theSecond Region among the employees in the appropriate unit.'Uponcompletion of the election, a tally of ballots was issued and duly'The stipulated unit was composed of all employees of the Employer's supermarketsand service stores serviced by the Bronx warehouse in the counties of New York,Bronx,Westchester,Putnam and Dutchess,including dairy'department heads, produce depart-97 NLRB No. 29. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDserved upon the parties concerned.The tally shows that, of approxi-mately 2,700 eligible voters, 2,444 cast valid ballots, of which 506.were for the Petitioner, 266 were for the Intervenor, and 1,672 wereagainst participating labor organizations.The tally also shows thatthere were 1 void, and 58 challenged ballots.The Petitioner and the Intervenor timely filed objections to con-duct affecting the results of the election.On March 29, 1951, theRegional Director issued his report on objections to election, finding,inter alia,that the Employer interfered with the election by its dis-parate application of a rule prohibiting organizational activities inits stores during working hours, and recommended that the election-be set aside on that ground.The Employer timely filed exceptionsto these findings and recommendations.'On May 21, 1951, the Board ordered that a hearing be held withrespect to the objection which the Regional Director recommended-be sustained, and that the hearing officer prepare and cause to be-served upon the parties a report containing resolutions of the credi-bility of witnesses, findings of fact, and recommendations to the Boardas to the disposition of said objection.Thereafter, a hearing washeld before a number of hearing officers on various dates betweenJune 9 and August 3, 1951.3On September 6, 1951, Hearing OfficerRobert S. Fuchs issued his report, a copy of which is attached hereto,in which he recommended that the objection be sustained and thatthe election be set aside.The Employer timely filed exceptions tothe hearing officer's report, and a supporting brief 4Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].The Board has reviewed the rulings of the hearing officers andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the hearing officer's report, theexceptions and brief, and the entire record in this case, and herebyadopts the findings and recommendation of the hearing officer forthe following reasons :ment heads,bakery department heads, and head cashiers,but excluding employees of suchstores serviced by the Bronx warehouse in Fairfield County, Connecticut, journeymenbutchers and apprentices,head meat cutters(first meat men), meat wrappers, part-time-employeesworkingless than 29 hours per week,managers,assistant managers,and othersupervisors as defined in the Act.2No exceptions were filed to the Regional Director's recommendation that seven otherobjections be overruled,and to his findings of fact, but no recommendation, as to thezeniaining objection alleging an unwarranted refusal to allow observers at the election.In the absence of exceptions,we adopt the Regional Director's recommendations concern-ing the seven objections,and we find it unnecessary to pass upon the remaining objectionbecause there appears to be no existing dispute with respect to it.3The hearing on June 9 was conducted before I. L.Broadwm ; on June 19, beforeMilton O. Talent;and on July 24, 25, and 26,and August 1, 2, and 3,before Robert S Fuchs.4The Employer'srequest for oral argument is denied because, in our opinion, therecord and brief adequately present the issues and the positions of the parties. THE GREAT ATLANTIC & PACIFIC TEA COMPANY297The facts are fully set forth in the hearing officer's report.Briefly,it appears that for some years, the Employer has had in effect a ruleprohibiting activities tending to disrupt the normal business of itsstores.Until August 24, 1950, this rule was generally not appliedto prohibit the union organizational campaign in the approximately180 stores involved herein.However, on August 24, 1950, the Em-ployer specifically informed the unions of the above rule, stated thatoutside activity or solicitation of any kind on the store premiseswould not be tolerated, and added that its store managers had beeninstructed to enforce this rule.Thereafter, until September 27, 1950,the date of the election, the Employer's representatives vigorouslyopposed the distribution of literature and other campaigning withinthe stores by the unions, and in this connection, utilized such meansas threatening police action and, in one instance, threatening an or-ganizer with a knife.While the union organizers attempted tocontinue their organizational efforts within the stores in disregardof the rule, they were not wholly successful in distributing literatureand conversing with the employees.In contrast to the above rigid enforcement of the no-solicitationrule against the unions, the record shows that, during the 5 work-days immediately preceding the election antiunion petitions 5 weredistributed, signed, and circulated by employees in a substantial num-ber of stores during working hours; and that the persons so engaged,although observed in some cases by the manager or assistant manager,were permitted to conduct their activities without interference.Thehearing officer found that the Employer had knowledge of the contents,or at least the nature, of these petitions, and while 1 district supervisorcaused the petitions to be destroyed in front of employees in 11 storesin his district, no other disavowal action was undertaken by theEmployer.Under all the circumstances, the hearing officer concluded that,although the no-solicitation rule was not in itself improper, theEmployer's disparate application of this rule interfered with the-election, and he recommended that the election of September 27,1950, be set aside and a new election conducted.The Employer excepts to these findings and conclusions principallyon the grounds that : (1) Even assuming the Employer's acquies-cence in the distribution of antiunion petitions while invoking itsno-solicitation rule against the unions, such conduct would not, asa matter of law, constitute interference; (2) the Employer had noknowledge of the nature or contents of the petitions; (3) the actionThe petitions state generally that the signatories enjoy the best working conditionsin the retail food industry and believe that they will continue to enjoy such workingconditions and will gain further benefits without the interference of any outside organi-zation,union or otherwise. 298DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the district supervisor in causing the petitions to be destroyedconstituted an effective disavowal by management; and (4) therewas no interference because the unions successfully contravened theEmployer's no-solicitation policy.We find no merit in thesecontentions.As to the first contention, it is well established that an employer'sdiscriminatory application of an otherwise valid 6 no-solicitationrule, by enforcing it against union solicitation while permitting otherforms of solicitation, is violative of the Act and prevents a freechoice of representatives.7As to the second contention, the record, in our opinion, amplysupports the hearing officer's inference and finding that the Employerhad knowledge of the nature of the antiunion petitions.As. pointedout by the hearing officer, the circulation of these petitions in asubstantial number of stores occurred at the climax of the campaign,during the 5 work days immediately preceding the election.Thestores are of relatively limited size and employ an average of only20 to 30 employees. It was stipulated that persons engaged incirculating, distributing, and signing the petitions were observed insome cases by the store managers or assistant managers who did notinterfere with such action.And there is testimony that the circulationand signing of the petitions took up to 40 minutes in the storesinvolved; that the persons distributing the petitions occasionallycarried large numbers of these petitions into the stores ; and thatat least some of the petitions bore distinctive coloring. In view ofthe foregoing, and upon the entire record, we find it is a reasonableinference that the Employer had full knowledge of the nature of thepetitions.,,With respect to the third contention, namely, that the action ofthe district supervisor in causing the petitions to be destroyed con-stituted an effective disavowal by management, it is sufficient to notethat the supervisor's action was limited to 11 stores in his district; thatthe stipulated unit covers about 180 stores, in a substantial number ofwhich the circulation, signing, and distribution of the petitions wereconducted; and that these stores are relatively widely separated.Under these conditions, the action of the district supervisor falls farshort of an effective disavowal by the Employer of the disparateapplication of the no-solicitation rule."As to the Employer's final contention that the unions' success incontravening the no-solicitation rule precludes a finding of interfer-, In view of our disposition of the issue,we assume, without deciding,that the ruleinvolved herein was-an otherwise valid one.See e.g.Merrimac Hat Corporation,85 NLRB 329.See cases cited in footnote 5 of the hearing officer's report.Cf.Bird Machine Company,65 NLRB 311,enforced 161 F. 2d 589(C A. 1).I THE GREAT ATLANTIC & PACIFIC TEA COMPANY299ence, the record shows, as already mentioned, that during the criticalperiod after August 24, 1950, the unions were not wholly successfulin their efforts to avoid the Employer's rigid application of its rule.In any event, the Employer's discriminatory enforcement of its rulewas reasonably calculated or tended to interfere with the election, andthe unions' success in overcoming this impediment is not dispositive 11We, find that the Employer's conduct interfered with the employees'freedom of choice in the selection of a bargaining representative, andwe shall, therefore, order that the election be set aside.When theRegional Director advises the Board that the circumstances permitthe free choice of a bargaining representative, we shall direct that anew election be held among the employees concerned.OrderIT IS HEREBY ORDERED that the election held on September 27, 1950,among the employees of The Great Atlantic & Pacific Tea Company,in the appropriate unit be, and it hereby is, set aside.Report of Hearing OfficerUpon a petition duly filed pursuant to Section 9 (c) of the National LaborRelations Act, as amended, hereinafter called the Act, a stipulation for certi-fication upon consent election was executed on June 9, 1950, and approved by theRegional Director, Second Region, on June 12, 1950, and an election conductedunder the direction and supervision of the Regional Director for the SecondRegion, on September 27, 1950.The tally of ballots which was served upon theparties showed the following results :Approximate number of eligible voters_____________________________2,700Void ballots-----------------------------------------------------1Votes cast for Local 474, National Food Chain Store Employees, CIO__506Votes cast for Local 1500, Retail Food Clerks Union, AFL (hereinafterreferred to as Intervenor)______________________________________266Votes cast against participating labor organizations_________________1, 672Valid votes counted______________________________________________2,444Challenged ballots-----------------------------------------------58Valid votes counted plus challenged ballots --------------------------2,502The Petitioner and the Intervenor herein filed timely objections to the conductof the election, and to conduct affecting the results of the election.- On March29, 1951, the Regional Director issued his report on objections to election, findinginter alia,that The Great Atlantic & Pacific Tea Company, hereinafter calledthe Employer, had interfered with the election by its disparate application ofa rule prohibiting organizational activities in its stores during working hours,and recommended that the election be set aside.On April 9, 1951, counsel for theEmployer filed exceptions thereto.On May 21, 1951, the Board ordered a hearingwith respect to "Objection 8" as numbered in the said Regional Director's reporton objections to election, wherein both the Petitioner and the Intervenor allegethat the Employer improperly interfered with organizational activities by re-11 SeeSomerset Classics,Inc,90 NLRB1676, 1678.Cf.Lake'Superior District PowerCompany,88NLRB 1496. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDfusing union adherents admittance to stores during working hours, while en-couraging and permitting antiunion employees to circulate freely in the storesduring working hours and to solicit signatures on antinnion petitionsPursuant to the order directing hearing on objection, on June 5, 1951, theRegional Director for the Second Region issued his notice of hearing underSection 102.61 (b) of the Board's Rules and Regulations-Series 6, and afternotice to the parties, a hearing was conducted before Milton O. Talent, the dulydesignated hearing officer, on June 19, 1951, at 2 Park Avenue, New York, NewYork.When it appeared that the Petitioner and Intervenor were not ready toimmediately go forward with their cases, counsel for the Employer moved todismiss the objection.The motion was denied by Hearing Officer Talent whothereafter allowed a motion made by counsel for the Employer for adjournmentuntil July 16, 1951.By agreement of parties the hearing was further adjourneduntil July 24, 1951, at which time the hearing resumed pursuant to notice offurther hearing issued by the undersigned who was duly designated to replaceMilton O. Talent as hearing officer.On August 2, 1951, the Petitioner rested its case, reserving the right however,to produce two or three more witnesses (who were then unavailable) at theclose of the Intervenor's case.At this point in the hearing the parties pre-sented a stipulation of facts with the understanding that all parties to theproceeding would then rest.Accordingly, no further evidence was adduced.The parties were given until August 24, 1951, for the filing of briefs.Briefs werefiled by the Intervenor and the Employer, and have been duly considered by thehearing officer.The Intervenor, by letter dated August 23, 1951, informallyrequested oral argument.This request for oral argument before the hearingofficer was denied.THE OBJECTIONS TO THE ELECTION1.BackgroundDuring the fall of 1949, the Petitioner commenced its organizational activitiesamong employees of the Company, although it was not until January of 1950that it launched a full-fledged campaign.There are approximately 180 branch stores within the appropriate unit underconsideration'The procedure generally adopted by the Petitioner was forgroups of organizers, implemented by union members from other chain stores,as well as employees of the Employer on their days off, or during their vaca-tions, to enter the various stores of the Employer for organizational purposes.These organizers passed out circulars to employees within the appropriate unitwho were not engaged with customers. In the latter instances, the organizercalled the employee's attention to the circular with a remark, "Good morning,C. I. 0.," or words to that effect.The organizers in groups of from three tofivemen also engaged employees in conversation?I It was stipulated that the unit herein concerned consists of all of the stores servicedby the Bronx warehouse and includes stoies in Manhattan, the Bronx, Westchester County,all of Putnam County, and part of Dutchess County, New York2As a result of the stipulation entered into by and between the parties, no evidence waspresented by the Intervenor with respect to the frequency of visitations by its organizers. THE GREAT ATLANTIC&PACIFIC TEA COMPANY2.Events prior to August 24, 1950301From January 1950 until August 24, 1950, the evidence discloses that thePetitioner's organizers visited the stores of the Employer in a steady flow, on theaverage of once or twice a week ; that they handed'out literature and talked toemployees who were not busy for short periods of time.Based upon the testi-mony of business agents, William Coleman and Thomas Gloster,and PatrickReape, business manager for the Petitioner,it is found that these organizersgenerally experienced but slight opposition from the store managers during thisphase of the campaign.According to the credited testimony of Gloster, priorto August 24, 1950, the Petitioner's organizers had "scarcely any" trouble dur-ing the visitations.Gloster, when warned by the store managers not to hold upthe clerks,assured them that they would not hold anybody up inasmuch as theorganizers all "came from the chains"themselves and "knew the setup."Patrick Reape described some 12 outstanding incidents wherein the managerof the store directed him to quit the premises,in some instances advising himthat if he did not leave the store,police aid would be summoned.During thefirst day of his testimony Reape was vague about the dates of these incidents,placing them generally from sometime in the spring of 1950 through the summerof 1950.On the following day Reape contended that his memory had beenrefreshed to the extent that he could place some of the incidents with greaterdefiniteness as being on or after August 24, 1950.Without placing any relianceupon Reape's testimony of the second day with relation to the dates involved, it isclear from the record as a whole,that prior to August 24, 1950, some storemanagers did attempt to prevent the organizers from freely campaigning in thestores on occasion,but that these attempts were the exceptions,rather thanthe general rule.The Employer has had a rule in effect against activities tending to disrupt thenormal flow of business for some years.This rule was known to the Peti-tioner prior to the commencement of the organizational campaign involvedherein.Patrick Reape, business manager for the Petitioner, admitted the cow-pany rule that the Petitioner"could not campaign"within the stores was knownto him at the inception of the 1949-1950 campaign.It is found that throughoutthe campaign,representatives of the Petitioner ignored this policy and continu-ously entered the stores for organizational purposes.3.Events on and after August 24, 1950Counsel for the Employer directed a letter dated August 24,1950, to the coun-sel for the Petitioner,a copy thereof going to the Intervenor,calling attentionto the rule against solicitation within the stores. In this letter(C. I. 0. Exh.#1) Counsel for the Employer pointed out that organizers for the Unions hadbeen entering the Employer's stores during business hours and were interferingwith employees as well as customers;that organizers had no legal right to enterstores for the purpose of organizing during business hours ; and that the com-pany rule, which had been in effect for many years,prohibited"activity of anykind tending to disrupt the normal business of the store."Consistent with itsestablished policy, the Unions were warned that the Employer". . .will nottolerate any outside activity or solicitation of any kind on the store premises."The letter went on to advise that"Store Managers have been instructed to en-force this rule." 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDDue to the nature of the Employer's business, the undersigned concludes andfinds that this rule, impartially applied, is reasonably adapted to the operationof a retail grocery chain store and is not violative of the Act 3The evidence discloses and the undersigned finds that after the letter ofAugust 24, 1950, the store managers consistently and conscientiously endeavoredto rigidly enforce the company rule, as distinguished from the negative, mild,sporadic, or isolated attempts at enforcement engaged in by some of themanagers prior to August 24, 1950.Thomas Gloster, who impressed the undersigned as being a credible witness,testified that on August 24, 1950, while a group of Petitioner's organizers wereassembled in a restaurant adjacent to one of the Employer's stores, DistrictSupervisor McNally met them and stated, "I have to tell you fellows you arenot allowed in any stores in my territory. I got a letter this morning. Allthe Managers in my territory got a letter advising us not to allow you peopleinto the store."Thereafter, in making visits to various stores, Gloster was told substantiallythe same thing by'managers who requested and/or ordered him to keep out ofthe company stores.Generally, as soon as an organizer or organizers were observed by the storemanager or assistant store manager, they would be ordered to leave the premisesat once.According to the credible testimony of Thomas Gloster, "After the24th of August, practically every store that I visited, that would be 50 or 60a week, in each of those stores, either the Manager or the Assistant Manager,the minute they observed me, came up and advised me to leave the store."With the exception of one instance testified to by Patrick Reape, occurringin a store on 155th Street and Amsterdam Avenue, the Petitioner's witnessesadmitted that they were successful in distributing "some" of their leaflets beforebeing requested or ordered to leave the premises. In this instance it appearsthat the organizers were met by the store manager as they were about to enterthe premises, as distinguished from the routine instances where organizersffeely entered the store to be accosted upon observation by the manager orassistant manager after they had gained entrance to the store.Reape testifiedupon cross-examination that this same store was revisited at a later dateand organizers were successful in distributing circulars there.Organizers also engaged clerks in conversation after August 24, 1950.Theextent of the distribution of circulars, and conversations with the Employer'sclerks varied with the speed in which the organizers were observed by representa-tives of the Employer and evicted from the particular store.Testimony by the threeunionorganizers reveals that they not only ignored,but openly defied the company rule against solicitation within the stores bycontinuing to visit the stores for organizational purposes both before and afterAugust 24, and up to the date of the election.Further, their testimony disclosesthat upon being observed by representatives of the Employer, requests toquit the premises were often met by arguments and opendefiance onthe partof the organizers.Thomas Gloster testified that somemanagers"just asked you (to leave).Theyweren't too insistent.Others were very insistent and, followed you aroundif you didn't leave immediately . . .With reference to an incident occurring in one of the Employer's stores,Patrick Reape testifiedthatbefore he had completeddistributionof his circulars,3Marshall Field &Co., 34 NLRB 11;Goldblatt Bros., Inc.,77 NLRB 1262;Meier & Frankeo.,Inc,89 NLRB 1016. THE GREAT ATLANTIC & PACIFIC TEA COMPANY303"The Manager came out after the Assistant Manager had stopped me fromdistributing circulars and told me I had to get out, that he would call thePolice Department and have us thrown out."He further testified that "I gave him an argument. I argued with himover the policy of picking up circulars in the store which we were distributing.I said I felt he didn't have any right, that he was using dictatorial policy bypicking up the circulars and keeping them away from the employees, whichwas information they had a right to have."Reape also testified he returned to the same store and distributed circularsthere.On another occasion when Reape was told by a manager that he had no rightto be in the store acid that the manager had been instructed to keep him outof the store, Reape replied, "I told him that I felt the employees in that store,that many of them belonged to the Union and they had a right to know whatwas going on and that they should know the questions and the problems thatconfronted them in the coming election "Reape testified that he left the storeonly after the manager forced the issue.William Coleman testified to an incident arising in one of the Employer's storesafter August 24, 1950Having been ordered to leave the store by the assistantmanager and subsequently the manager, an argument ensued during whichtime a customer of the Employer entered into the conversation. Several em-ployees of that particular store were also present in the groupColeman testi-fied, "They refused to let us hand out any more literature.They tried to showus out of the store and I refused to leave, so he (the manager) went to callthe cops.So we stayed there for, I would say ten or fifteen minutes, to see ifthe Police Department would arrive, and nobody came along after ten or fifteenminutes and we left the store at that time "On cross-examination Coleman testified that lie refused to leave the storewhen ordered to do so by a manager Coleman told the manager : " . . Iwould not leave the store ; I was there for a purpose-to hand out those leaflets,and I was going to insist on giving them to the employees."In another instance Coleman testified that the manager of one of the stores"said he had orders from the Company that we do not enter the stores anymore for the purpose of organizing the employees.However, we were successfulat that time in handing out maybe a half-dozen leaflets."Coleman further stated that his group visited about 75 stores a week.Buddy Manning, a former employee of the Employer, testified that on August24, 1950, he was told by his manager that if he distributed literature on hisdays off he would be discharged. Any implication that Manning was told hewould be discharged for his union activities on his days off, without limitation,is not credited by the undersigned.On cross-examination Manning admittedthat lie had seen the Employer's letter of August 24 and that the letter saidexactly what the manager had told him. It is noted that the letter of August24, 1950, informed the Unions that employees going into stores with unionliterature on their off days would be subject to discharge.Apart from the afore-mentioned general situation occurring after August 24,1950, additional specific instances were testified to involving clashes betweenthe Employer's supervisory personnel and the organizers.These clashes re-sulted in heated arguments, bickering, and mutual recriminations between theEmployer's representatives who sought to rigidly enforce the company rule, andorganizers who adamantly contested the right of the Employer to curtail thedissemination of union literature within the stores.It would serve no purposeto further enlarge upon these incidents in this report.Such incidents, some 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDof which clearly occurred after August 24,1 1950, serve to illustrate, however,the extremes to which the Employer's representatives went to enforce the rule,and the extent to which the Unions opposed these efforts. In concluding thatsome managers went to great extremes in their efforts to evictunion organizers,including warnings that police aid would be enlisted, as well as oneincidentwhere a manager threatened an organizer with a knife, the undersigned doesnot mean to infer nor does he find that the Employer's representatives engaged inillegal threats or other proscribed activities in their attempts to enforce the com-pany rule in accordance with their instructions.'The undersigned also credits the testimony of Lorraine Gionotti, a formeremployee, that the manager of her store picked up union literature and tore itup in the presence of the employees, making derogatory remarks about theUnion at the time.This occurred, according to her evidence, between April andAugust 1950.Thus, from August 24 until September 27, 1950, the date of the representationelection, the Employer's representatives rigidly opposed the distribution of lit-erature and campaigning within the 'stores, while the organizers continued tovisit each of the stores on the average of once or twice a week in disregard ofthe company rule and successfully distributed some literatureand engaged insome conversation with the clerks they sought to represent, yet not to the ex-tent that they enjoyed prior to August 24, and generally falling short of thefull coverage of the employees.The average number of employees in each store approximates 20, dependingupon the size of the store.Some storesemploy more than 20 and others haveless.As a result of the general pattern of conduct engaged in by the Petitionerand by the representatives of the Employer between August 24 and September27, 1950, the undersigned infers and finds that the employees of each storecould not help but be aware of the above-described activities engaged in by theorganizers, and the attempts made by the Employer to prevent any solicitationor campaigning by the Petitioner on company time and premises during thisperiod.This inference is further supported by the credible evidence of Petitioner'switnesses who testified that company employees gathered around themanagerand assistantmanagerwhen arguments arose between the managers and organiz-ers inthe stores over the enforcement of the company rule.4.The antiunion petitionCounsel for the Petitioner read a stipulation, entered into by and betweenthe parties, into the record.Board Counsel did not join in the stipulation butexpressed no objection to it. In accordance with agreement of counsel thatupon acceptance of the stipulation all parties would rest, no further evidencewas taken and all parties thereupon rested.The stipulation reads-as follows:The parties stipulate that petitions now in evidence as CIO Exhibits, andsimilar petitions, were circulated and distributed throughout a substantialnumber of stores on September 21, 22, 23, 25 and 26, 1950, and that these peti-tionswere circulated, distributed, and signed by employees in the storesduring Company working hours and at times during which the employeeswere engaged in their regular work, and that during the aforesaid cir-culation, distribution, and signing, the persons so engaged, when observedin some cases by the Manager or Assistant Manager, were permitted to doso without interference by either the Manager or the Assistant Manager.4See administrative ruling of NLRB General Counsel Case No. 161(August 17, 1951). THE GREAT ATLANTIC & PACIFIC TEA COMPANY305The parties further stipulate that at the instructions of one of the Dis-trict Supervisors to whose attention the circulation of the aforesaid peti-tions was called, such petitions were destroyed by the Manager or AssistantManager in eleven of the stores in front of the employees who had signedthem.There is no evidence contained in the record by way of testimony or stipula-tion, indicating that Employer prepared, published, or circulated the above-re-ferred-to petitions.The undersigned finds, therefore, that the Employer did notprepare, publish, or circulate said petitions.The introductory paragraph of one of the petitions above referred to (CIOExhibit #2) reads as follows:We, the undersigned, believe that at present we have the best workingconditions in the retail food industry, and it's our belief we will continue toenjoy these benefits and that our employer will continue to improve ourworking conditions voluntarily without the aid of any outside organization,union or otherwise.We have signed this statement of our own free will without any threator promises.The other petitions were worded to the same effect.The evidence discloses that the petitions were distributed by nonsupervisoryemployees with the above-quoted introductory paragraphs then being in hand-written form. In accordance with the stipulated facts these petitions, as wellas similar petitions, were circulated, distributed, and signed by employees in asubstantial number of the stores during company working hours at a time duringwhich the employees were engaged in their regular work. In some instancesthey were observed by the manager or assistant managers and were permittedto sign, distribute, and circulate the petitions without any interference by eitherthe manager or the assistant manager.After the signatures were affixed, the petitions were mimeographed, and' copiesbearing the name of the signator, his or her capacity, and clock number, werecirculated and distributed among the employees of the various stores.According to the testimony of one of the Petitioner's witnesses, LorraineGianotti, the signing of the hand-written petition consumed a period of from 40to 45 minutes in the store in which she was employed. She testified that shereceived the petition in the company of some four or five fellow employees, andthat it required 15 minutes to circulate the petition among this group. Thewitness explained that "you always talk when you have an opportunity, perhaps15 minutes."On cross-examination the witness admitted that the employee whosolicited the signatures was not in her sight at all times, but that she estimatedit took 40 to 45 minutes to circulate the petition. She admitted that the periodmay have been more or may have been less than this estimated time. At anyrate, the undersigned finds that the circulation and signing of the petition tookfrom 15 to 40 minutes in the one instance testified to in this connection.According to her testimony which is credited in this regard by the undersigned,the hand-written petition was brought into the store in which Gionotti workedby an outsider but circulated for signatures by a nonsupervisory employee ofher store.With regard to the distribution of the mimeographed copies of the signedpetitions, Petitioner's witness,Walter Dorritie, testified that it took about 5to 6 minutes to distribute it among the employees in the store in which he wasemployed. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin Garvey credibly testified that it required 2 or 3 minutes to distributethemimeographed copies to himself and 4 of his fellow employees. Thedistribution was made by the head cashier who had from 20 to 30 copies in herpossession at the time of the distribution to Garvey. After making distri-bution to Garvey and the 4 employees who were then engaged in checking outpackages for customers, or in attendance at the check-out counter, she walkedtowards the back of the store with the remaining mimeographed petitions in herhand.At the time that she made distribution to Garvey and his 4 fellow workersthere were several customers at each check-out booth.Walter Dorritie credibly testified that the distribution of the mimeographedcopies of the antiunion petitions took about 5 or 6 minutes in his store, a storein which about 30 employees were employed.The Employer denies knowledge of the contents of the antiunion petitions.The undersigned finds, contrary to this contention, that the contents or at thevery least, the nature of the petitions were known to the Employer.According to the stipulated facts, one district supervisor caused such similarpetitions to be destroyed by the managers of 11 stores within his district.He would not have taken this action unless he was aware of the petition'scontents.His knowledge is imputed to the Employer. It was also stipulatedthat the employees engaged in the circulation, distribution, and signing of thepetitions, and when observed in some cases by managers and assistant managerswere permitted to do so without interference.Under these circumstances itis illogical to assume that representatives of the Employer observed this activityin the stores during working hours, at the climax of the campaign, within the5-day period preceding the election, without inquiring into the nature, if notthe contents, of the petitions.Such an assumption would be unrealistic in thelight of the instructions'received by the managers as expressed in the Employer'sletter of August 24, 1950 (CIO Exh. #1) and the small sizes and physicallayouts of the individual stores.`The undersigned infers and finds that the Employer bad knowledge of thenature of the petitions being circulated within the stores on September 22, 23,24, 25, and 26.5.Other issues raised by the PetitionerReference is made to CIO Exhibit #6, a question and answer documentdirected to all supervisors, managers, and assistant managers, and passedaround among employees upon instructions of the managers sometime betweenSeptember 6 and September 27, 1950. The data contained therein purportedto be a response to questions put to management by employees throughoutthe voting unit.This document was distributed on company time and premises.The undersigned does not consider this document to be an antiunion petitionwithin the scope of "Objection 8" and does not rely thereon as a basis for hisultimate recommendation to the Board.The Employer warned the Unions in its letter of August 24, 1950, thatemployees who campaigned in violation of the no-solicitation rule would be sub-ject to discharge.Petitioner'switness,William Ross, credibly testified thathe had been threatened with discharge if he continued his organizational activi-ties within the stores on his days off.The undersigned finds no act of interference in this connection.However,the above circumstances do serve to illustrate the extent to which the Employer6 Jasper National MattressCo., 89 NLRB 75 at p. 92;Central Wisconsin Motor Trans-port Company,89 NLRB 1204 at 1208, 1209;N. L. R. B. v. Abbott Worsted Mills, Inc.,127 F. 2d 438(C A. 1). THE GREAT ATLANTIC&PACIFIC TEA COMPANY307went in its attempt to apply the rule against solicitation within the stores,insofar as the Unions were concerned.6.Contentions of the partiesa.TheEmployer's positionThe Employer contends that the election can only be set aside if the factsindicate that the employees voted with only one-sided information and withoutknowledge of the arguments,literature,and propaganda of the Unions involvedin the election and thus did not enjoy the free exercise of their ballot.To deter-mine these facts according to the Employer,on one side must be weighed the factsregarding the Unions'organizational efforts and success in circulating anddistributing campaign literature to employees in the Employer's stores through-out the 10 months preceding the election,as against the facts regarding thecircularizing by certain rank-and-file employees of the so-called antiunion petitionfor a period of 5 days before the election.The undersigned does not agree that this test is the criteria governing theissue involved.Even assuming that the employees did have knowledge of thearguments and views of the respective Unions, the fact remains that for the cli-mactic period of 5 days prior to the election,the Employer favored one factionover the others by permitting the antiunion employees freedom of distributionand circulation on company premises during working hours in sharp contrastto its rigorous and open opposition to the Unions'attempt to campaign in thestores.The company rule,as manifested by its letter of August 24, 1950, pro-hibited " ... any outside activity or solicitation of any kind on the storepremises.The test in not whether the employees were in possession of one-sided informa-tion but " . . . whether the conduct charged was reasonably calculated to inter-fere with the employees'free choice." °b.The Unions'positionThe Intervenor takes the position that the 'petitions were signed by employeesunder such circumstances as would tend to make the employees believe that thepetition was being circulated by the Employer,and that absence of the employees'signature on the petition would place the employees in fear as to the possiblecontinuation of employment.Certain of the antiunion petitions circulatedrequested the employees to sign them and thereby give a vote of confidence tothe Employer.The mimeographed copies of the petitions which were distributedthroughout a substantial number of the stores could, under the circumstances,become a permanent record tantamount to the polling of employees,for theEmployer's file.Without relyingin totoupon the contentions of the Intervenor as set forthabove, the undersigned concludes that the inconsistent application of the com-pany rule,occurring as it did during the 5 days preceding the election under thecircumstances as outlined in this report,did tend to raise varied and confusingquestions in the minds of the employees,which in turn tended to create anatmosphere incompatible with freedom of choice by the employees.The disparate application of its rule is found to be coercive in character' andso related to the election in time as to have a probable effect upon the employees'action at the polls.°Lane Drag Stores,Inc.,88 NLRB 584'Macon Textiles,Inc.,80 NLRB 1525 308DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.Alleged act of disavowal by a district supervisorIt was stipulated at the hearing that one district supervisor caused the man-agers of 11 out of approximately 180 stores to destroy the antiunion petitions inthe presence of the employees.It is noted that the branches extend from lower Manhattan up through theBronx as far as outlying towns and cities such as Beacon, Tuckahoe, andOssining, New York. There is no evidence whatsoever contained in the recordwhich would. warrant the undersigned in drawing an inference that the actionby the district supervisor taken in the 11 stores in his district would be com-municated to the employees of the Employer's remaining 169 stores.Thus, the alleged act of disavowal in the 11 stores was executed on an inter-mediate level only and does not serve to purge the Employer of any objectionableacts of omission in which it might have engaged insofar as the employees of theother stores are concerned.8.Findings of fact and conclusions(a)From August 24, 1950, until September 27, 1950, the Employer instructeditsmanagers to prevent union organization of any kind within the stores insupport of its no-solicitation rule.The managers of the 180 stores attempted toenforce this rule in the presence and to the knowledge of its employees andwere partially successful in so doing.(b)During this period, the representatives of the Unions continued to enterthe stores for organizational purposes despite their knowledge of the companyrule against solicitation and were consistently successful in eftecting at leastpartial distribution of union literature and engaging in limited conversationswith the employees whom they sought to represent, within the stores.(c)From September 21 to September 26 antiunion petitions were circulatedby nonsupervisory employees during working hours in a substantial number ofstores(d) In some cases, the manager or assistant manager observed particularemployees engaging in such activity, and did not interfere(e) Said managers had knowledge of the nature of the document or documentsbeing signed and circulated.(f)One district supervisor learned of the circularization of the antiunionpetitions in his district and caused the manager or assistant manager to destroythe petitions in the presence of employees who had signed them in the 11 storesin his district.This action, executed an an intermediate level rather than thelevel of management having jurisdiction and control over the employees of all ofthe stores included in the geographical unit, does not constitute an act of dis-avowal as to all of the employees in the appropriate unit.It is concluded that the rigid attempt to enforce its no-solicitation rule againstany outside activity, or solicitation of any kind on the store premises, as well asits objection against activity of any kind tending to disrupt the normal businessof the stores where the Unions were concerned, while permitting the circulation,signing, and distribution of the antiunion petitions during working hours withinthe stores, without interference, constitutes disparate application of the aforesaidrule.It is further found that the disparate application of the company rule, andthe marked reversal of the Employer's policy where the antiunion faction wasconcerned, occurring during the 5 days preceding the representation election,viewed in its sharp contrast to the vigorous- attempt to enforce this policy fromAugust 24, 1950, to the date of the election where the Intervenor and the Peti-tioner were concerned and based upon the entire record of the case, created an FOREST LAWN MEMORIAL-PARK ASSOCIATION, INC.309atmosphere tending to impair the untrammeled and uninhibited, choice byemployees under the statutory conditions required by the Act.It is the function of the Board to provide a forum under which an election canbe conducted under conditions as ideal as possible. It is concluded that thedisparate application of the rule under all of the circumstances involved hereinrendered it impossible for the Board to fulfill its functions in accordance withthe strict standards designed to assure that the participating employees havethe opportunity to register their free choice for or against a bargainingrepresentative.Accordingly, it is recommended that the election conducted on September 27,1950, be set aside and a new election conducted.FOREST LAWN MEMORIAL-PARK ASSOCIATION, INC.andMORTUARYEMPLOYEES UNION7 LOCAL No. 151, INTERNATIONAL BROTHERHOODOF FIREMEN AND OILERS, A. F. OF L.CaseNo. 21-CA-1077.December 107 1951Decisionand OrderOn August 15, 1951, Trial Examiner Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The request of the Respondent for oral argument is hereby denied,as the record, including the brief and exceptions, adequately presentsthe issues and positions of the parties.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the brief and exceptions, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications :Like the Trial Examiner, we find that the Employer is engaged incommerce and that it will effectuate the policies of the Act to assertjurisdiction in this case.In computing the dollar volume of the Employer's out-of-Stateshipments during the 12-month period ending April 30, 1951, theTrial Examiner properly included the value of embalming and otherservices rendered in each case within the State prior to shipment,IPursuant to Section 3 (,p) of the Act, the Board has delegatedits powers in connectionwith this case to a three-member panel [Chairman Herzog and Members Reynolds andStyles],97 NLRB No. 62.984209-52-vol 97-21